12/06/2022



                                                                                         Case Number: DA 22-0615




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0615

LORI MONROE and REBECCA
ROSENBERGER,

            Petitioners,

      v.

TRA BOGGS,

           Respondent and Appellant.

TRA BOGGS, on behalf of himself and his
                                                    ORDER OF MEDIATOR APPOINTMENT
minor children, C.D.B. and T.J.B.,

            Counterclaimant,

      v.

LORI MONROE, REBECCA
ROSENBERGER
and DAVID GORDON,

            Counterclaim Defendants
            and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Antonia Prudich Marra, whose name appears next on
the list of attorneys desiring appointment as mediators for Domestic Relations appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this December 6, 2022.



                                                             _
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Brian James Miller, bmiller@mswdlaw.com; cjgaub@mswdlaw.com
       Gordon David, dgordon1492@hotmail.com
       Lori Monroe, P.O. Box 378, East Glacier Park, MT 59434
       Rebecca Rosenberger, P.O. Box 378, East Glacier Park, MT 59434
       Antonia Prudich Marra, amarra@marralawfirm.com; vevjen@marralawfirm.com